Citation Nr: 0944449	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-16 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the 
Oregon Army National Guard (ANG) from February to June 1979 
and subsequent inactive duty for training (INACDUTRA) in the 
ANG.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  A Travel Board hearing was held before 
the undersigned Veterans Law Judge at the RO in May 2007.

In September 2007, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

The issue of service connection for residuals of an in-
service right knee injury, other than a scar, is addressed in 
the remand appended to this decision.  This matter is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
AMC, in Washington, DC. for an addendum medical opinion.  


FINDING OF FACT

1.  The Veteran's January 1979 induction examination was 
negative for any pertinent abnormal findings; his May 1979 
separation examination revealed a scar on the right knee.

2.  A scar on the right knee was incurred during active 
service.  


CONCLUSION OF LAW

Service connection for a scar on the right knee is warranted.  
38 U.S.C.A. §§ 101(24), 1131, (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Inasmuch as the Board decision herein grants service 
connection for a scar on the right knee and remands the issue 
of service connection for residuals of a right knee injury 
other than a scar to the RO for an addendum medical opinion, 
the need to address the duties to notify and assist the 
Veteran in this decision is obviated.


Factual Background & applicable Law and regulations

Service Connection

The Veteran contends that he incurred a right knee disability 
during active service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA or for injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in January 1979, clinical 
evaluation, to include the lower extremities was normal and 
the medical history at that time was also negative.  There 
are no service treatment records in the claims file that 
shows that the Veteran was treated for a right knee injury or 
disability during active service but upon his separation 
physical examination in May 1979, he reported a history of 
swollen or painful joints and the clinical evaluation at that 
time revealed a scar on the right knee.  That examination was 
otherwise negative for any pertinent abnormal findings.

The post-service medical evidence shows that, in January 
1995, the Veteran was involved in a logging accident when a 
log he was chopping down bucked back in to him, hitting him 
in the abdomen and chest, and then rolled over him.  The 
Veteran was resuscitated in the emergency room and had a 
splenectomy.  Once stabilized, he underwent operative 
fixation for a closed both-bone fracture of the right lower 
extremity, mid-shaft tibia-fibula.  An intramedullary rod was 
inserted in to the right tibia.

On private outpatient treatment in June 1995, the Veteran 
reported that he had no pain.  It was noted that he was 
51/2 months out from a tibia fracture and surgery to repair it.  
The Veteran's range of motion of the right knee was from 0 to 
135 degrees equal to the opposite side.   

Private x-rays taken in December 2001 showed normal knee 
joints.

On private outpatient treatment in February 2003, the 
Veteran's complaints included right knee popping, cracking, 
pain, and weakness.  He reported a history of a right knee 
injury in 1979.  Physical examination of the right knee 
showed a full range of motion, no swelling or erythema, but 
the right medial collateral tendon was tender to palpation.  
An X-ray examination of the right knee showed degenerative 
joint disease involving the medial joint compartment of the 
knee.  The assessment included degenerative joint disease of 
the right knee.

In February 2004, the Veteran complained of right knee pain 
which began in 1979 during basic training "when he was on a 
run with full pack gear and he experienced a popping 
sensation in his right knee on the inside portion of the knee 
and then later that evening his knee swelled significantly 
and he was hospitalized for this problem."  He reported 
that, with time, his knee healed and improved and he 
continued basic training and went to advanced infantry 
training (AIT) "where he had to do more running in which his 
knee again flared and became very swollen."  The Veteran 
also reported that, since AIT, he had experienced right knee 
pain "off and on" and recently had experienced significant 
right knee pain on the inside portion of the right knee with 
a popping sensation in the previous three months.  

Physical examination in February 2004 showed a mild limp of 
the right lower extremity and mild swelling of the medial 
aspect of the right knee along the joint line.  There was no 
eccyhymosis, erythema, or excessive heat and the right knee 
had a full range of motion with mild tenderness at the end of 
flexion and some popping over the medial aspect of the knee.  
There was a scar at the subpatellar area which was consistent 
with the placement of an intramedullary rod in to the right 
tibia secondary to an accident in 1994 when the Veteran had 
fractured his tibia.  The Veteran denied incurring any right 
knee injury from the 1994 accident.  The assessment was right 
knee injury, possible medial meniscal damage versus 
degenerative joint disease.

In a February 2004 statement, A.F. (initials used to protect 
privacy) wrote that he could verify that the Veteran had hurt 
his knee and was in a brace during advanced infantry 
training.  A.F. stated that the Veteran had been in a 
hospital during basic training.  A.F. also stated that he 
remembered that the Veteran had been on crutches.

In a statement received at the RO in October 2007, S.R.S. 
stated that he had served with the Veteran in the same ANG 
unit.  S.R.S. also stated that he had seen the Veteran on 
crutches "while he was on duty."  In a second statement 
received at the RO in October 2007, J.L.W. stated that, in 
December 2006, he had seen the Veteran's leg go out from 
under him.  J.L.W. also stated that he had asked the Veteran 
if he was all right and the Veteran had stated that his knee 
had given out on him.  In a statement submitted by the 
Veteran in October 2007, he contended that, at the time of 
his logging accident, he "could not move fast enough to get 
out of the way" of the tree which fell on him because of his 
right knee.

In a statement received at the RO in November 2008, K.E. 
stated that the Veteran had injured his knee twice during 
ACDUTRA.  She stated that the Veteran had spent "a 
considerable amount of time" at a military hospital in Fort 
Jackson, South Carolina, on two different occasions during 
ACDUTRA for treatment of his two right knee injuries.  K.E. 
also described the Veteran's current physical limitations due 
to his right knee disability.  In another statement received 
at the RO in November 2008, the Veteran's mother stated that 
she had seen the Veteran's right knee give out on him and 
cause him to fall.  She also stated that the Veteran's right 
knee locked up on him and caused him "enormous" pain.  She 
stated further that the Veteran experienced constant right 
knee pain.

Private x-rays of the right knee taken in November 2008 
showed a normal right knee.

In a statement received at the RO in December 2008, J.M. 
stated that he had known the Veteran since before he had 
injured his right knee during service.  J.M. also stated that 
he had seen the Veteran's right knee condition progressively 
worsen since he had known him.  He noted that the Veteran 
seemed to be in constant pain.    In another statement 
received at the RO in December 2008, G.F. stated that she was 
an acquaintance of the Veteran and had seen his limitations 
in the activities of daily living due to his right knee 
injury.  G.F. described three occasions she had witnessed in 
2008 when the Veteran's knee had given out on him while 
navigating a stairway, falling out of a car, and falling from 
a standing still position.  G.F. stated that she had been a 
nurse and home health administrator for 20 years and a 
certified caregiver.  

A private magnetic resonance imaging (MRI) scan of the 
Veteran's right knee in April 2009 showed a grade 3 tear in 
the posterior horn of the medial meniscus, evidence of prior 
partial medial meniscectomy, and moderate joint and bursal 
effusion.

On VA examination in June 2009, the Veteran complained of 
right knee pain since active service.  He stated that his 
right knee had given out of him during basic training when it 
popped and began to swell.  He reported that he was confined 
to barracks for 2 weeks because of right knee swelling, pain, 
and immobility.  He also reported re-injuring his right knee 
2-3 months later during AIT when his knee began to swell 
again and he could not bear weight on it.  He reported 
further that he was hospitalized at Fort Jackson in February 
1979 where a doctor made an incision in his right knee "to 
drain it."  He was placed on bed rest and was in traction 
while hospitalized.  He also reported being hospitalized at 
Fort Jackson in May 1979 when he was placed on bed rest 
again.  The Veteran stated that, when he was discharged, he 
was on crutches.  He also stated that his right knee gave out 
on him at the time of a logging accident in January 1997 when 
a tree fell on him and crushed him.  In addition, he gave a 
history of a fracture of the right tibia.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and VA and private medical records.  The 
Veteran reported experiencing right knee deformity, giving 
way, instability, pain, stiffness, weakness, incoordination, 
decreased speed of joint motion, and locking once or twice a 
year.  He denied any episodes of dislocation or subluxation.  
He also reported experiencing repeated knee effusions, 
warmth, redness, welling, and tenderness.  He stated that he 
had severe weekly flare-ups lasting from 1 to 2 days at a 
time.  He was unable to stand for more than a few minutes.  
He was able to walk between 1/4 mile and 1 mile.  He used a 
cane and a knee brace intermittently but frequently.  

Physical examination in June 2009 showed an antalgic gait, no 
evidence of abnormal weight bearing, no loss of a bone or 
part of a bone, and no inflammatory arthritis.  There was 
bony joint enlargement, tenderness, pain at rest, and 
guarding of movement.  There was no crepitation or mass 
behind the right knee.  There was clicking or snapping but no 
grinding, instability, or patellar abnormality.  There was 
evidence of a meniscus tear on MRI.  Right knee range of 
motion was from 0 to 130 degrees of flexion and normal 
extension to 0 degrees with evidence of pain on active 
motion.  There was objective evidence of pain following 
repetitive motion but no additional limitation of motion 
after three repetitions.  There was no joint ankylosis.  

The June 2009 VA examiner concluded that he could not resolve 
the issue of whether the Veteran's current right knee 
disability was related to active service without resorting to 
mere speculation.  He noted that, although the Veteran 
claimed that he had knee problems during active service, 
including hospitalizations, there were no records in the 
claims file which corroborated these assertions.  This 
examiner also noted that the Veteran claimed that a right 
knee scar was due to an in-service physician draining an 
effusion; however, this was not a standard medical procedure 
because it usually was done by a needle aspiration which 
would not leave a scar.  This examiner also noted that a lay 
statement from A.F. in the claims file did not refer to a 
knee injury as the cause of the Veteran's incapacitation.  
Thus, the VA examiner concluded that "there is no objective 
nexus for the knee injury during military service."  This 
examiner also stated "it is possible that the records of 
knee treatment and hospitalization could have been misplaced 
but I cannot posit a cause and effect based only on the 
Veteran's say so."  The diagnoses were torn medical meniscus 
of the right knee and degenerative arthritis of the right 
knee.  

In a September 2009 statement, the Veteran contended that he 
had injured his right knee while in basic training at Fort 
Jackson, South Carolina.  He stated that he was admitted to 
the military hospital at Fort Jackson "with a severe 
runner's knee."  His right knee had been packed with ice to 
reduce the swelling.  He also was placed on bed rest for 
2 weeks.  The Veteran stated that he had re-injured his right 
knee during AIT and was sent back to the hospital for the 
same treatment he had received.  He also stated that his knee 
had been treated with ice packs for 6 weeks following the 
second injury and had been operated on because the swelling 
was so severe.  He stated further that he had been discharged 
from ACDUTRA on crutches.
  
                                                             
Analysis

The Board finds that the evidence supports a grant of service 
connection for a scar on the right knee.  The Veteran's 
January 1979 induction examination was negative for any 
pertinent abnormal findings and his May 1979 separation 
examination revealed a scar on the right knee.  The Veteran 
contends that he sustained a right knee injury during his 
period of active duty that resulted in a hospitalization and 
residual functional impairment.  Such lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes 
the layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer)).  More 
importantly for the purpose of verifying an injury in this 
case, he has submitted multiple lay statements in support of 
his assertion of an in-service right knee injury and 
treatment, to include service buddy statements  

In the June 2009 VA medical opinion cited by the RO in 
support of its denial of the Veteran's claim, the physician 
who examined the Veteran at that time observed that the lay 
statement from A.F. did not refer to a knee injury as the 
cause of the Veteran's incapacitation.  Thus, the VA examiner 
concluded that "there is no objective nexus for the knee 
injury during military service."  This examiner also stated 
"it is possible that the records of knee treatment and 
hospitalization could have been misplaced but I cannot posit 
a cause and effect based only on the Veteran's say so."  
However, aside from the fact that A.F. did refer to an in-
service right knee injury, the physician did not refer to the 
multiple lay statements that also referred to an in-service 
right knee injury, to include fellow soldiers who were 
present when the claimed injury occurred.  The physician also 
failed to note the right knee scar on the separation 
examination; as noted above, the service treatment recorded 
show no such scar upon entry into service and the separation 
examination revealed a right knee scar.  The Board is 
cognizant of the physician's opinion that Veteran's 
allegation of drainage of the right knee was not consistent 
with a current scar but that does not alter the fact that 
there is sufficient evidence to confirm the alleged right 
knee injury and the Veteran did not have a right knee scar 
going into service and had such a scar upon service discharge

In view of the foregoing, the Board finds that a scar on the 
right knee was incurred during active service.  As to any 
additional right knee disability, the post-service medical 
evidence shows that the Veteran was treated for a fracture of 
the right tibia, to include insertion of a metal rod, and his 
current diagnosis include degenerative joint disease of the 
right knee.  Such diagnoses were first reported many years 
after service and only after a post-service injury that 
resulted in a fracture of the mid-shaft tibia-fibula.  It is 
quite apparent that this injury resulted in significant 
disablement of the right knee.  However, as the Board has 
found that the Veteran did sustain a right knee injury during 
service and the one of the bases for the June 2009 negative 
nexus opinion was that there was no evidence of such an 
injury, the question that remains-whether the Veteran has any 
residuals of a verified in-service right knee injury other 
than a scar-must be addressed in an addendum medical opinion 
as explained in the remand below.


ORDER

Entitlement to service connection for a right knee scar is 
granted.


                                                           
REMAND

The Board finds that the June 2009 VA medical opinion 
obtained pursuant to a Board remand is inadequate.  As 
explained above, the examiner must provide an opinion 
regarding the Veteran's claim that he has residuals of an in-
service injury based upon the Board's finding that there is 
sufficient evidence of record that confirms he had such an 
injury and that it resulted in a scar.  

Based on the foregoing, this matter is REMANDED for the 
following:

The claims file must be returned to Dr. 
Galen S McQuarrie, M.D. of the Walla 
Walla VA Medical Center for the 
preparation of an addendum to the report 
of his Jung 2009 examination of the 
veteran.  If Dr. McQuarrie, is 
unavailable, the veteran must be accorded 
an additional VA medical examination to 
determine whether he has any residuals of 
a verified in-service right knee injury 
other than a scar.  The veteran's claims 
file must be furnished to Dr. McQuarrie, 
or his designee for use in the study of 
this case and the author of the addendum 
should indicate whether the claims folder 
was provided and reviewed.

Ultimately, Dr. McQuarrie or his designee 
must address the following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the veteran has 
any residuals of a verified in-
service right knee injury other than 
a scar?  If so, such residuals must 
be specified or distinguished from 
the Veteran's residuals of a post-
service right knee injury to the 
extent possible.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

2.  Thereafter, the AMC/RO should 
readjudicate the claim for service 
connection for residuals of a right knee 
injury other than a scar.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided an SSOC.  An 
appropriate period of time should then be 
allowed for response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


